Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-18 are pending.
The prior art submitted on December 24, 2020 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (JP2016024541 – see translation attached pages 1-14).
As per claim 1, Yoshida et al. disclose a working vehicle which includes a steering device including a steering handle (see at least figure 6, item 33b); a vehicle body to travel with either manual steering by the steering handle or automatic steering of the steering handle based on a traveling reference traveling line (see at least the abstract; and a controller to permit the automatic steering based on a plurality of steering angles of the steering device obtained when the vehicle body travels a predetermined distance while being steered by the manual steering (see at least the abstract; figures 1, 3, 9 and 10).
As per claim 2, Yoshida et al. further disclose a steering switch to switch the automatic steering between to be started and to be terminated; wherein the controller includes a steering angle obtainer to obtain the plurality of steering angles; a steering judgment circuit to judge whether the start of the automatic steering is permitted based on the plurality of steering angles obtained by the steering angle obtainer; and an automatic steering controller to control the steering device to perform the automatic steering when the steering switch switches the automatic steering to be started under a condition where the steering judgment circuit determines that the start of the automatic steering is permitted (see at least pages 2, 5, 9; figures 1, 3, 4, 5, 9 and 10).
As per claim 3, Yoshida et al. further disclose a display to display that the steering judgment circuit determines that the start of the automatic steering is permitted (see at least page 9 and figure 10).
As per claim 4, Yoshida et al. disclose that the steering judgment circuit determines that the start of the automatic steering is permitted when a variation of the plurality of steering angles is within a predetermined range (see at least figures 1, 3 and page 9).
As per claim 5, Yoshida et al. further disclose a position detector to detect a position of the vehicle body; and a reference traveling line setter switch to set the position of the vehicle body detected by the position detector to a start position and an end position of the traveling reference line (see at least figures 1, 3 and page 8).
Claims 6-18 are allowable.
Conclusion
Claims 1-5 are rejected.  Claims 6-18 are allowable.
The following references are cited as being of general interest:  Mailer (6,876,920), Eglington et al. (7,451,030), Senneff et al. (8,131,432), Ray et al. (9,826,673), Dix (10,822,031), McClure et al. (2003/0187577), McKay et al. (2004/0210357), Heiniger et al. (2010/0185366) and Collins et al. (2011/0196565).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
October 17, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661